TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00484-CV



                          Robert Villa and Roddie Villa, Appellants

                                                v.

                 Ian Buchanan and Elite Team Realty, Inc. d/b/a Elite Team
                                    Realty, Appellees



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL
 DISTRICT NO. 06-811-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Robert Villa and Roddie Villa have filed a motion requesting this Court

to dismiss the instant appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: November 25, 2009